In an action for a divorce and other ancillary relief, the defendant appeals, as limited by his brief, from so much of an order of the Supreme Court, Queens County (Strauss, J.), dated October 15, 2004, as granted the plaintiff’s motion for child support, arrears, and distributive arrears, accelerated the equitable distribution pay outs, and denied his cross motion for a downward modification of his maintenance obligations.
Ordered that the order is affirmed insofar as appealed from, with costs.
Contrary to the defendant’s contention, the Supreme Court did not err in denying his cross motion for a downward modification of his maintenance obligations without first conducting an evidentiary hearing. The defendant failed to demonstrate the existence of a triable issue of fact with respect to his alleged decline in income, and thus failed to establish his entitlement to a hearing (see Matter of Kotlyar v Burshtein, 268 AD2d 433, 434 [2000]; Matter of Scholet v Newell, 229 AD2d 621, 622 [1996]; cf. Matter of Prisco v Buxbaum, 275 AD2d 461 [2000]).
The defendant’s remaining contentions are without merit. H. Miller, J.P., Crane, Skelos and Dillon, JJ., concur.